DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO AMENDMENT
This Final Office Action is in response to Applicant’s reply filed on 30 November, 2021. The amendments have been entered.

Disposition of Claims
Claims 8 and 13-19 are pending.
Claims 1-7 and 9-12 have been cancelled.
Claim 8 has been amended to be an independent claim.
Claims 13-19 are new.

Specification
The amendments to the abstract filed on 30 November, 2021 have been entered. As a result, the objections to the abstract (see Non-Final Office Action mailed on 31 August, 2021 at pages 2-3) are withdrawn. The Examiner notes no new matter has been presented or entered with such amendment to the abstract.
The amendments to the specification filed on 30 November, 2021 have been entered. The Examiner notes no new matter has been presented or entered with such amendment to the specification. 

Appropriate correction is required.

Drawings
The amendments to the drawings filed on 30 November, 2021 have been found acceptable, and therefore, entered. As a result, the objections to the drawings (see Non-Final Office Action mailed on 31 August, 2021 at pages 3-4) are withdrawn. The Examiner notes no new matter has been presented or entered with such amendment to the drawings.

Claim Objections
Claims 8, 13 are objected to because of the following informalities:  
Claim 8 recites in line 9 the following:
“wherein the upper scroll case receives the indoor air or the outdoor airwhich is”
, which should be corrected to the following:
- - wherein the upper scroll case receives the indoor air or the outdoor air which is - -.
Claim 8 recites in line 13 the following:
“wherein s start point of a scroll development part of the first scroll having relatively low”
, which should be corrected to the following:
a start point of a scroll development part of the first scroll having relatively low - -.
Claim 13 recites in line 2 the following:
“which separates and blows indoor air and outdoor air, comprising:”
, wherein it has been previously established by the recitations within independent, claim 8 that indoor air and outdoor air of claim 13 are clearly understood to refer to indoor air and outdoor air previously recited in independent, claim 8, such that the claim should be corrected to the following:
- - which separates and blows the indoor air and the outdoor air, comprising: - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 13-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 8 has been amended to recite, “the first scroll having relatively low air resistance in an air flow direction” and “the second scroll having relatively high air resistance”, which is considered to be new matter. In particular, the specification, as originally filed, fails to provide that the first scroll has an air resistance described in general as “relatively low”, while the second scroll has an air resistance descried in general as “relatively high”, such that the first scroll and second scroll have air resistances of a certain magnitude which would be understood in the ordinary skill in the art to be “relatively low” and “relatively high”, respectively. The claimed invention, as originally filed, rather provides that the second scroll has a larger air resistance than the first scroll. See Paragraphs 29 and 66. This is different, in that the claimed invention only describes the air resistances of the scrolls with relation to one another, rather than some by some generalized magnitude which would be construed by those having ordinary skill in the art as “relatively low” or “relatively high” air resistances. Due to this, the Applicant has clear written description for the first and second scrolls having different air resistances, of which the second scroll has a larger air resistance than the first scroll, but does not reasonably describe in the specification, so as to reasonably convey to one having ordinary skill within the art, at the time the invention was filed, that the magnitude of the first scroll is considered to be “relatively low” with regards to understood air resistances within the art while the second scroll is considered to be “relatively high” with regards to understood air resistances within the art. For examination purposes
Claims 13-19 depend from claim 8, and therefore, are rejected under 35 U.S.C. 112(a) due to dependency.

Claims 8 and 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the terms “relatively low” and “relatively high”, i.e., relative terms, which render the claim indefinite. The terms “relatively low” and “relatively high” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In particular, the specification fails to provide examples or teachings which can be used to measure a degree without a precise numerical measurement to give meaning to the terms “relatively low” and “relatively high” that can be ascertained by one of ordinary skill within the art when reading the disclosure. See MPEP §2173.05(b). For examination purposes, it is being interpreted, it is being construed that the claim recites the first scroll having an air resistance and the second scroll having an air resistance larger than the first scroll, which is further consistent with the interpretation of the claim in the rejection under 35 U.S.C. 112(a). 
Claims 13-19 depend from claim 8, and therefore, are rejected under 35 U.S.C. 112(b) due to dependency.
Claim 18 recites the limitation "the scroll expansion angles of the first scroll and the second scroll" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is being construed the limitation states a scroll expansion angle of the first scroll and a scroll expansion angle of the second scroll. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over KAMIMURA (JP H11-115451 – published 27 April, 1999; see English Machine Translation for Citations furnished with the Non-Final Office Action mailed on 31 August, 2021), in view of UEMURA (US 6,110,035 – published 29 August, 2000).
As to claim 8 (as interpreted in rejections under 35 U.S.C. 112(a) and 35 U.S.C. 112(b)), KAMIMURA discloses a blower unit (1; par. 14, line 1) of a two-layered air conditioner for a vehicle (100; par. 14, lines 1-2; par. 24, lines 6-9; figure 1), which separates and blows indoor air and outdoor air (separated via partitions 15A-15D and separation of blower unit to two parts via 10c; par. 15, lines 2-6; and par. 17, lines 1-7), comprising:
a first scroll (10a; par. 20, lines 4-6) in which a first blower wheel (6;par. 17, line 3) is disposed and a first air passageway (8; par.20, lines 4-6; figure 1 and 2) is formed; and
10b; par. 20, lines 4-6) arranged below the first scroll (figures 1 and 2; par. 17, lines 3-4), and having a second blower wheel(7; par. 17, lines 3-4) and a second air passageway (9; par. 20, lines 4-6; figures 1 and 2),
wherein the first scroll includes an upper scroll casing (physical resin casing of 10a; par. 20, lines 4-6), and the second scroll includes a second lower scroll casing (physical resin casing of 10b; par. 20, lines 4-6) joined below the upper scroll casing (figures 1 and 2), 
wherein the upper scroll case receives the indoor air(indoor air introduced through inlet, 2; par. 15, lines 3-6) in which is introduced into the blower unit and directly flows downwards (see annotate figure 1), and the lower scroll case receives the outdoor air(outdoor air introduced through inlet, 3; par. 15,lines 3-6) which is introduced into the blower unit, and flows downwards and bypasses and flows upwards (see annotated figure 1), and
wherein a start point of a scroll development part of the first scroll in an airflow direction is formed to be further back than a start point a scroll development part of the second scroll (a start point of each of the first and second scroll can be at any different points along the scroll; the limitation is generic in where or what is determined to be a “start point” of a scroll development part of each of the first and second scrolls, such any point along the scrolls could be determined to be this “start point” of this scroll development part, wherein a further back point, in the airflow direction through the scrolls, along the first scroll than that of the second scroll).
KAMIMURA does not further disclose wherein the second scroll is larger in air resistance than the air resistance of the first scroll, explicitly. 
However, KAMIMURA discloses wherein the motor of the blowers (5) is provided within the opening of the lower scroll (figure 2; par. 6, lines 4-7).


    PNG
    media_image1.png
    976
    1437
    media_image1.png
    Greyscale

Annotated Figure 1
As to claim 13, KAMIMURA, as modified by UEMURA, previously taught the blower unit of claim 8, which separates and blows indoor air and outdoor air (see rejection of claim 8). KAMIMURA further discloses wherein a diameter of the second blower wheel and a diameter of the first blower wheel are different from each other (par. 20, lines 1-3).

As to claim 14, KAMIMURA, as modified by UEMURA, discloses wherein the diameter of the second blower wheel is larger than that of the fist blower wheel (par. 20, lines 1-3).

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over KAMIMURA (JP H11-115451 – published 27 April, 1999; see English Machine Translation for Citations furnished with the Non-Final Office Action mailed on 31 August, 2021), in view of UEMURA (US 6,110,035 – published 29 August, 2000) and HAN (KR 2003-0006411 A – published 14 April, 2003; see English Machine Translation for Citations furnished with the Non-Final Office Action mailed on 31 August, 2021).
As to claim 15, KAMIMURA, as modified by UEMURA, does not further disclose, teach, or suggest the blower unit having a scroll expansion angle of the first scroll and a scroll expansion angle of the second scroll being different from one another.
However, HAN is within the field of endeavor discloses a blower unit of a vehicle in a two-layered air-conditioning system (par. 11, lines 1-3). HAN teaches a first scroll and a second scroll, which is lower than the first scroll (par. 36, line 1 –3 ; figure 4). HAN teaches wherein the respective scroll expansion angles of the upper and lower scrolls are different from one another (par. 37, lines 1-10) for the purposes of adjusting the air volume and static pressure (par. 41, line 1- par. 45, lines 7) and to reduce leakage of flows between the upper and lower blowers which can degrade device performance (par. 41, line 1 – par. 45, line 7). Thereby, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify KAMIMURA with the scroll expansion angle of the first scroll and the scroll expansion angle of the second scroll to be different for the purposes of adjusting the air volume and static pressure of the scrolls of each the upper and lower portions of the blower unit so as to influence the performance characteristics of the device, while reducing leakage of flows between the upper and lower blowers and degradation device performance (par. 37, lines 1-10 and par. 41, line 1- par. 45, line 7).

As to claim 16, KAMIMURA, as modified by UEMURA and HAN, previously taught wherein the first and second scrolls have different scroll expansion angles, but does not further disclose, teach, or suggest the blower unit having a scroll expansion angle of the second scroll is larger than that of the first scroll.
However, HAN further teaches a first scroll and a second scroll, which is lower than the first scroll (par. 36, line 1 –3; figure 4). HAN teaches wherein the scroll expansion angle of the lower scroll is larger than the scroll expansion angle of the upper scroll (par. 42, lines 1-6) for the purposes of adjusting the air volume and static pressure (par. 41, line 1- par. 45, lines 7) and to reduce leakage of flows between the upper and lower blowers which can degrade device performance (par. 41, line 1 – par. 45, line 7). Thereby, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify KAMIMURA with the scroll expansion angle of the first scroll and the scroll expansion angle of the second scroll to include the second scroll having a larger scroll expansion angle than the first scroll for the purposes of adjusting the air volume and static pressure of the scrolls of each the upper and lower portions of the blower unit so as to influence the performance characteristics of the device, while reducing leakage of flows between the upper and lower blowers and degradation device performance (par. 37, lines 1-10 and par. 41, line 1- par. 45, line 7).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over KAMIMURA (JP H11-115451 – published 27 April, 1999; see English Machine Translation for Citations furnished with the Non-Final Office Action mailed on 31 August, 2021), in view of UEMURA (US 6,110,035 – published 29 August, 2000) and MAEDA (US 9,802,463 B2 – published 31 October, 2017).
29.	As to claim 17, KAMIMURA, as modified by UEMURA, does not further disclose, teach, or suggest the blower unit having a height of the first blower wheel being greater than a height of the second blower wheel.
However, MAEDA is within the field of endeavor provided an air-conditioner of a vehicle (abstract, lines 1-2), which includes a blower unit comprised of a first blower wheel (14) and a second blower wheel(16) below the first blower (figure 1, at least). MAEDA recognizes that to increase an air volume to have a desired air-volume difference, it is known to adjust the blower wheel diameter to be larger, the blower wheel height, in the axial direction, may be increased, and a rotational speed of the blower wheel may be increased, so as to provide such increases in the air volume of a blower to achieve a desired air-volume difference of a blower (col.24, lines 7-21). Thereby, it is understood that the changing the height of a blower wheel is a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the height of the blower wheels may be changed to achieve desired air-volume differences produced from the blower. As the general conditions of the claim are met by the prior art, KAMIMURA providing a height to the first blower wheel and the second blower wheel (see figure 1 of KAMIMURA which shows each wheel having a height), it is not inventive to discover the optimum or workable ranges through routine experimentation. See MPEP §2144.05-II. Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify KAMIMURA, further in view of the teachings of MAEDA, to adjust the heights of the blower wheels, such that each achieves a desired air-volume difference, wherein the second blower wheel of KAMIMURA which is within a larger .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over KAMIMURA (JP H11-115451 – published 27 April, 1999; see English Machine Translation for Citations furnished with the Non-Final Office Action mailed on 31 August, 2021), in view of UEMURA (US 6,110,035 – published 29 August, 2000) and CHEN (US 7,206,724 B2 – published 17 April, 2007).
As to claim 18 (as interpreted in the rejection under 35 U.S.C. 112(b)), KAMIMURA, as modified by UEMURA, does not further disclose, teach, or suggest wherein a scroll expansion angle of the first scroll and a scroll expansion angle of the second scroll are formed in such a way that a discharge between the center of the blower wheel and the outer wall surface gets farther from a “cut off” point.
However, CHEN is within the field of endeavor provided a scroll cage of a blower, wherein a method for determining various design factors of the blower (abstract, lines 1-12) to achieve the optimum profile of the blower’s scroll. In particular, CHEN teaches wherein blower housing have blower cut-off points (41) which preclude recirculation of air moved by the blower wheel during operation (col.4, lines 27-29), wherein the housing have a distance,                         
                            
                                
                                    ρ
                                
                                
                                    o
                                
                            
                        
                    , which is from the center of the blower wheel to the blower cut-off point(col.4, lines 59-61) and an offset distance between the center of the wheel and the outer surface of the housing,                         
                            b
                        
                     (col.5, lines 6-15), which is directly affected by a desired clearance between the blades of the wheel, e.g., wheel radius, and the cut-off point so as to decrease noise (col.4, line 57- col.5, line 15). In addition to this, the scroll expansion angle is determined (                        
                            α
                        
                    , diffusing angle) to be a desired angle to col.5, lines 19-25). As generally understood by the relationship stated in col.5, lines 40-42, as the distance between the center of the blower wheel increases, the scroll expansion angle also increases to increase, thereby increasing the volume flow rate. Thus, it would be understood that with each of these increases, the distance from the cut-off point becomes increased, and thereby further way. See figures 1 and 2 of CHEN, as each of the scroll expansion angle and distance, b, increase, the distance becomes larger and further away from the cut-off point. In particular the purposes of changing these dimensions, as evidence by CHEN, is to obtain the scroll cage profile that is best suited for the blower performance (col.2, lines 46-48; col.7, line 64-67). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to adjust the scroll expansion angles of the first and second scrolls of KAMIMURA to be formed in such a way to cause a distance between the center of the blower wheel and an outer wall surface to get farther away from the cut-off point for the purposes of determining the optimum profile of the scroll cage of the blower, as taught by CHEN.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over KAMIMURA (JP H11-115451 – published 27 April, 1999; see English Machine Translation for Citations furnished with the Non-Final Office Action mailed on 31 August, 2021), in view of UEMURA (US 6,110,035 – published 29 August, 2000), HAN (KR 2003-0006411 A – published 14 April, 2003; see English Machine Translation for Citations furnished with the Non-Final Office Action mailed on 31 August, 2021), and CHEN (US 7,206,724 B2 – published 17 April, 2007).
As to claim 19, KAMIMURA, as modified by UEMURA and HAN, previously taught the first and second scrolls having respective scroll expansion angles that are different from one another, and in particular, wherein the second scroll has a larger scroll expansion angle than the first scroll expansion angle. However, KAMIMURA, in view of HAN, does not disclose, teach, or suggest specific ranges of the scroll expansion angle. 
CHEN is within the field of endeavor provided a scroll cage of a blower, wherein a method for determining various design factors of the blower (abstract, lines 1-12) to achieve the optimum profile of the blower’s scroll. CHEN teaches wherein it is known wherein a scroll expansion angle can be between 8°and 13° (col.5, lines 25-27), but also notes that while increasing the scroll expansion angle of the blower can increase the volume flow rate, the improvement of the volume flow rate diminishes when the scroll angle becomes too larger (col.5, lines 19-25). First, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP §2144.05- I. As CHEN provides that the range should not be too large, so as to prevent diminished improvement of the volume flow rate of the blower, one having ordinary skill within the art would have at least expected that angle within the range provided by CHEN would exhibit the same properties of the volume flow rate from the blower as those within the claimed ranges. Therefore, it would have been obvious for one having ordinary skill within the art, prior to the date the invention was effectively filed to modify KAMIMURA, in view of the teachings of CHEN, to incorporate the scroll expansion angles within the claimed ranges, which directly affects the volume flow rate of the blowers, and further, to be within the desired small ranges due to known inefficiencies with too large of scroll expansion angles.
in particular, the second scroll being larger in scroll expansion angle than the first scroll), to have scroll expansion angles of the first scroll between 5.2° and 5.8° and the second scroll between 6.0° and 6.6° since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). See MPEP § 2144.04-IV(A). In the instant case, the device of KAMIMURA, in view of the teachings of HAN, would not operate differently with the claimed scroll expansion angles for the respective first and second scrolls and since it is known that the improvement of the volume flow rate of the blower, based on increases of the scroll expansion angle, are limited based on the known issue that the volume flow rate improvement with increased scroll expansion angle decreases when then scroll expansion angle becomes too large (CHEN, col.5, lines 19-25). 
Further, Applicant places no criticality on the ranges claimed, indicating simply that the scroll expansion angles are within these ranges (present specification at par. 54).

RESPONSE TO ARGUMENTS
Applicant's arguments filed 30 November, 2021 have been fully considered but they are not persuasive. 
As to pages 8-9, Applicant states, “Amended claim 8 incorporates subject matter of claim s9 and 12, while also providing preferred features of the magnitude of the relative air resistance of the first and second air passageways…The description of the magnitude of the relative air resistance of the first and second flow passages is supported by FIG. 16 and paragraphs [77]-[78].”. The Examiner notes that the generalized air resistance magnitude of the first and second scrolls is considered to be new matter. See Rejections of Claims 8 and 13-19 under 35 U.S.C. 112(a) above. Again, it is reiterated that the Applicant does not have possession of these generalized air resistance magnitudes of the first and second scrolls, but rather a particular relationship specifically between the first and second scrolls, i.e., the second scroll having a larger air resistance than the first scroll. More so, FIG. 16 shows the “start point of the scroll development part” of the first and second scrolls, but does not describe the claimed air resistance magnitudes of the first and second scrolls, respectively, as “relatively low” and “relatively high”. Further, paragraphs 77-78 provides a formula of an “exponential” scroll development of the scroll case, which is not explicitly claimed (generically, a scroll development part is claimed) and does not describe the claimed air resistance magnitudes of the first and second scrolls, respectively, as “relatively low” and “relatively high”. Applicant has not specifically pointed out the support for the amendments with regards to the air resistance magnitudes now claimed. See MPEP §2163.06. 
At page 13, Applicant asserts, “Kamimura’s apparatus includes the first scroll 10a and the second scroll 10b, but the flow direction of the air flowing through the first and second air passageways is different from the presently claimed invention, and the first and second scroll development parts, which are characteristic of the presently claimed invention, are not described by Kamimura.” However, the Examiner is not persuaded to such allegations. “Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection.” See MPEP §2145-I. Examiner provided annotated figure 1 which shows the airflow from an indoor air entrance, 2, flowing directly downwards to the upper scroll case, while the airflow from an outdoor air entrance, 3, flows downwards, bypasses (at least flowing upward toward the upper scroll, in part, due to the door, 4a), and flows upwards. Applicant has not provided evidence to why Kamimura does not reasonably disclose this airflow movement to the upper and lower scrolls through airflow admittance into the blower unit. Secondly, the claims provide “a start point of a scroll development part of the first scroll” and “a start point of a scroll development part of the second scroll”, which as claimed does not explicitly define a particular point along the scroll housing through recitation in the claims nor through a special definition provided within the specification, as originally filed. It is a generic “start point”, of what one deems as a beginning of a “scroll development part”, which, similarly, is not explicitly defined as particular structure along the scroll housing through recitation in the claims nor through a special definition provided within the specification, as originally filed. What structure of the scroll is delineated as the “scroll development part”, and what defines the “start point” of this “scroll development part” from the remainder of the scroll?  Due to this, under broadest reasonable interpretation, when read in light of the specification, it is a generic point along a portion of the scroll structure, of which based on this, the first scroll can be provided with a start point, or location, which is further back along the scroll at the scroll development part of the scroll, in an airflow direction (which is introduced into the blower wheel and is radially emitted therefrom), compared to a start point, or location, of the scroll development part of the second scroll. As the claims do not provide explicit definition, the specification does not provide a special definition, and the Applicant has not provide further evidence as to why Kamimura does a start point of a scroll development part of the first scroll” and “a start point of a scroll development part of the second scroll”, the Examiner is not persuaded to the allegation. 
At pages 13-14, Applicant argues against the teachings of HAN and MAEDA with regards to “a start point of a scroll development part of the first scroll” and “a start point of a scroll development part of the second scroll”, which the Examiner does not find persuasive. The teachings of MAEDA and HAN were used with regards to the height of the first and second scrolls, and the scroll expansion angles of the first and second scrolls. Due to this, the Examiner is not persuaded to the allegations made by the Applicant.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2001/0017203 A1 disclose a vehicular blower with scroll-starting position of the scroll casing.
US 9,568,020 B2 discloses a blower unit with upper and lower scroll housings, with respective blower wheels, and a similar airflow direction/routing to the claimed invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        1/10/2022